Citation Nr: 0613027	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right acromioclavicular joint separation, currently evaluated 
as 20 percent disabling.

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.

This appeal arises from a rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In February 1999, the RO granted a claim for an 
increased rating for service-connected right 
acromioclavicular joint separation, to the extent that it 
increased the rating for this disability from 10 to 20 
percent, and denied TDIU.

The veteran submitted a statement, received in August 2005, 
in which he indicated that wished to have the decision 
regarding whether new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for residuals of a back injury, to include spina 
bifida, degenerative disc disease, and arthritis, 
reconsidered.  

A motion asking the Board to reconsider any part of this 
decision can be made by writing a letter to the Board stating 
why it is believed that the Board committed an obvious error 
of fact or law in the decision, or stating that new and 
material military service records have been discovered that 
apply to the appeal.  Letters are to be sent to: Director, 
Management and Administration (014), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW, Washington, DC 20420. 
 

REMAND

The veteran submitted MRI films to the Board in an envelope 
dated July 11, 2005.  However, they were not received by the 
Board until February 13, 2006.  The envelope bears the name 
Source One Healthcare Technologies.  Unfortunately, the films 
were not accompanied by a report interpreting the images and 
such a report could not be located in the claims folder.  

Also, received in August 2002 was a compact disc containing 
images of an MRI taken at the Nashville, Tennessee, VA 
Medical Center on July 19, 2002.  This, too, was not 
accompanied by a report interpreting the images and such a 
report could not be located in the claims folder.  A July 24, 
2002 report by Dr. John E. Everett noted that the veteran had 
recently had an MRI by his nurse practitioner, Linda 
Weatherly, that he reported showed a partial thickness tear 
of the supraspinatinous.  However, he stated that they could 
not completely say whether it was full thickness or not.  It 
was also stated that there was some cystic change at the 
insertion on the greater tuberosity and that he had a marked 
hook to his anterior acromion.  While it is likely that this 
is the same MRI that was taken on July 19, 2002, without 
being certain the Board has determined that the interpretive 
reports be obtained.          

In this case, the RO has assigned three separate ratings for 
the veteran's right shoulder.  A 20 percent rating is in 
effect for right acromioclavicular joint separation under 
Diagnostic Code (DC) 5201 which contemplates limited motion.  
A 10 percent rating is in effect for arthritis of the right 
shoulder under DC 5010, which contemplates limited motion, 
and finally, a noncompensable rating is in effect for a torn 
right rotator cuff under DC 5299-5201.  Prior to the Board 
being able to consider the veteran's appeal, the RO must 
consider the applicability of 38 C.F.R. § 4.14.

The Board has determined that the veteran be scheduled for 
another VA examination to assess the current nature and 
severity of his right shoulder disability.  Additionally, the 
examiner is to render an opinion as to whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.      

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:

1.  Obtain the veteran's medical records 
from Source One Healthcare Technologies, 
to specifically include any interpretive 
reports of MRI's of the right shoulder.  
If for any reason such records are 
unavailable, have the MRI images the 
veteran submitted interpreted by a VA 
physician.  

2.  Obtain any outstanding VA treatment 
records from the VA Medical Center in 
Nashville, Tennessee, to specifically 
include the report of the MRI taken on 
July 19, 2002.

3.  If it is determined that the MRI 
taken by Linda Weatherly is not the same 
MRI that was taken on July 19, 2002 at 
the Nashville VA Medical Center, then 
obtain the report of this MRI, as well as 
any other medical records of the veteran 
from this healthcare provider pertaining 
to his right shoulder.  

4.  Schedule a VA medical examination in 
order to determine the current nature and 
severity of the veteran's right shoulder 
disability, and, additionally, to 
determine whether the veteran is unable 
to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  All signs and symptoms of 
his right shoulder disability should be 
described in detail, including whether 
there is any atrophy of the right 
shoulder or asymmetry of the shoulders.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  Finally, the 
examiner is to include a medical opinion, 
with full rationale, as to whether the 
veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities alone (excluding the effects 
of non-service-connected disabilities or 
advancing age).  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.  

5.  Readjudicate the claims on appeal 
clarifying the disability ratings 
assigned for the right shoulder with 
consideration given to the prohibition 
against pyramiding contained in 38 C.F.R. 
§ 4.14.  If the claims on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






